           Case 3:20-cv-01551-MO           Document 6      Filed 01/19/21     Page 1 of 2




RANSOM, GILBERTSON, MARTIN &
RATLIFF, LLP
Jeffrey S. Ratliff
8401 NE Halsey Street Suite 208
Portland, OR 97220
T: 503-226-3664


Liaison Counsel f ol. Plaintif f


[Additional counsel on signature page]

                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON

RIHANNA SHAHROHKIMANESH, Individually and                      CASE No.: 3:20-cv-01551-MO
on behalf of all others similarly situated,
                                                               CLASS ACTION
                 Plaintiff,
                                                               NOTICE OF VOLUNTARY
                 V.
                                                               DISMISSAL WITHOUT
                                                               PREJUDICE
HARBORSIDE INC., PETER BILODEAU, ANDREW
BERMAN, KEITII LI, ADAM SZWERAS, AND
MATTHEW HAWKIN,

                 Defendants.




         PLEASE TAKE NOTICE that Pursuant to Fed. R. Civ. P. 41(a), Plaintiff Rihama

 Shalirolikimanesh      ("Plaintiff")   hereby   voluntarily   dismisses,   without   prejudice,   the

 above-captioned action against all defendants. No defendant has filed an answer or moved for

 summary judgment. No Class has yet been certified. Neither Plaintiff nor her attorneys have

 received or will receive any consideration for this dismissal.
         Case 3:20-cv-01551-MO   Document 6     Filed 01/19/21        Page 2 of 2




Dated: January 19, 2021             Respectfully submitted,

                                    RANSOM, GILBERTSON, MARTIN &


                                                :,i?3„L
                                               Ratl
                                           E Halsey Street Suite 208
                                    Portland, OR 97220
                                    T: 503-226-3664


                                    Liaison Coul.sel fo1. plaintiff

                                    TIIE ROSEN LAW FIRM, P.A.
                                    Laurence M. Rosen, Esq.
                                    Phillip Kim, Esq.
                                    275 Madison Avenue, 40th Floor
                                    New York, NY 10016
                                    Telephone: (212) 686-1060
                                    Fax: (212) 202-3827
                                    Email: lrosen@rosenlegal.com
                                            pkim@rosenlegal.com

                                    Counsel for Plaintiff
